DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive. In particular, Applicant argues that the combined teachings of Nakata and Sugihara would not disclose the properties recited in claim 1.  The Office respectfully disagrees.
On pages 6-9 of the response filed 05 July 2022, Applicant argues that Examples 1 and 2 in the instant application clearly indicate that the combination of a 3,4-ethylenedioxythiophene monomer and an alkylated thiophene monomer can have a ratio of leakage current at 125˚C to the leakage current at 23˚C outside the range recited in claim 1.  Thus, per Applicant, the combined teachings of Nakata and Sugihara cannot be considered to implicitly disclose the leakage current ratio recited in claim 1.  However, as admitted by Applicant, the only evidence presented which has a leakage current ratio outside the range recited in claim 1 occurs when a 3,4-ethylenedioxythiophene monomer is used without being mixed with alkylated thiophene monomer.  See page 6 of the response, the last full paragraph and further, the description of Example 1 on page 38, line 17 – page 39, line 8 of the instant specification.  As such, evidence that the leakage current ratio in Example 1 is outside the range recited in claim 1 is not relevant when the leakage current ratio for a mixture of 3,4,-ethylenedioxythiophene and alkylated thiophene monomer is claimed. To that end, Applicant has not submitted any evidence where a conductive polymer including both 3,4,-ethylenedioxythiophene and alkylated thiophene monomer has a leakage current ratio falling outside the claimed range.  
As set forth in both the Final Office Action dated 05 May 2022 and the Advisory Action dated 03 June 2022, MPEP 2112.01(I) sets forth that, where the prior art explicitly teaches each claimed physical structure, and these physical structures are arranged in a similar manner, then any physical property associated with the physical structures are considered to be implicitly disclosed, and the Applicant has the burden of showing they are not, citing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As noted above, Applicant has not supplied a single instance where the leakage current ratio for a mixture of 3,4,-ethylenedioxythiophene and alkylated thiophene monomer is outside the claimed range.  Further, in the Advisory Action dated 03 June 2022, the Office suggesting amending claim 1 to explicitly recite any actual structural difference between the capacitor recited in claim 1 and a capacitor based on the combined teachings of Nakata and Sugihara.  In the instant response, Applicant has added claim 25, reciting a weight ratio of alkylated thiophene monomer to 3,4-ethylenedioxythiophene.  However, this weight ratio is identically disclosed in Sugihara, at paragraph [0016], further supporting the Office’s stance that the in-situ conductive polymer taught in Sugihara is the same as that recited in claim 1, and would have the same properties.  
Applicant also argues that Sugihara requires carefully calibrated ratio to effectuate its properties, and as such, in combination with Nakata, would not necessarily provide the same properties.  See pages 7-8 of the response filed 05 July 2022.  However, as noted above, the carefully calibrated ratio in Sugihara is exactly the same weight ratio recited in the instant application.  See paragraph [0016] of Sugihara and page 12, lines 4-10 of the instant application.  Thus, the Office maintains that the conductive polymer taught in Sugihara would have the same properties as that recited in claim 1.  The Office further notes that Examples 2 and 3 of the instant application do not provide specific weight ratios for the mixture of 3,4,-ethylenedioxythiophene and alkylated thiophene monomer which provided the leakage current measurements shown in Table 2.
Accordingly, for the reasons above, the rejection of claims 1-20 and 22-24 is hereby maintained.  New claim 25 is rejected for the reasons set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-17, 19, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US Pat. App. Pub. No. 2018/0108489) in view of Sugihara et al. (US Pat. App. Pub. No. 2012/0018662).
With respect to claim 1, Nakata teaches a capacitor comprising a capacitor element, the capacitor element comprising: a sintered porous anode body (see paragraph [0020]); a dielectric that overlies the anode body (see paragraph [0020]); and a solid electrolyte that overlies the dielectric (see paragraph [0027]), wherein the solid electrolyte contains an inner layer (see paragraph [0036]) and an outer layer (see paragraph [0059]), wherein the inner layer is formed from an in situ-polymerized conductive polymer (see paragraphs [0036] and [0046]) and the outer layer is formed from pre- polymerized conductive polymer particles (see paragraph [0059]), and further wherein the in-situ polymerized conductive polymer is formed from an alkylated thiophene monomer having the following general structure: 
    PNG
    media_image1.png
    159
    88
    media_image1.png
    Greyscale
wherein, R4 is an alkyl group (see paragraph [0044], noting that R7 is an alkyl radical -- see paragraph [0041]).
Nakata fails to teach that the in-situ layer is formed of both 3,4-ethylenedioxythiophene and an alkylated thiophene monomer.
Sugihara, on the other hand, teaches forming a solid electrolyte from a an in-situ conductive polymer layer including both 3,4-ethylenedioxythiophene and an alkylated thiophene monomer.  See paragraph [0015], citing a mixture of monomers and paragraph [0034], noting that polymerization occurs after the monomer mixture is applied (i.e., in-situ polymerization).  Such an arrangement results in a conductive polymer having electrical conductivity higher than EDOT alone, and better heat resistance than alkylated thiophene monomer alone.  See paragraph [0015].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Nakata, as taught by Sugihara, in order to have a conductive polymer including both 3,4-ethylenedioxythiophene and an alkylated thiophene monomer in order to have electrical conductivity higher than EDOT alone, and better heat resistance than alkylated thiophene monomer alone.  Further, the combined teachings of Nakata and Sugihara are considered to implicitly teach that the capacitor exhibits a leakage current at a temperature of 125˚C and a leakage current at a temperature of 23˚C, wherein the ratio of the leakage current at 125˚C to the leakage current at 23˚C is about 8 or less. While the combined teachings of Nakata and Sugihara teach do not explicitly disclose the leakage current ratio, the combined teachings of Nakata and Sugihara explicitly teach each of the physical structures recited in claim 1, arranged in a similar manner.  As such, the combined teachings of Nakata and Sugihara are considered to implicitly disclose any physical properties associated with the physical structures, including leakage current.  See MPEP 2112.01(I).
With respect to claim 2, the combined teachings of Nakata and Sugihara teach that R4 is methyl, ethyl, propyl, or butyl.  See paragraph [0041].
With respect to claim 3, the combined teachings of Nakata and Sugihara teach that the in-situ polymerized conductive polymer is formed by reacting the 3,4-ethylenedioxythiophene and the alkylated thiophene monomer with an oxidative catalyst.  See Nakata, paragraph [0046].
With respect to claim 4, the combined teachings of Nakata and Sugihara teach that the oxidative catalyst includes an iron (Ill) salt of an aromatic sulfonic acid.  See Nakata, paragraph [0046].
With respect to claim 5, the combined teachings of Nakata and Sugihara teach that the solid electrolyte contains from 2 to 30 inner layers that are formed from an in situ-polymerized conductive polymer.  See Nakata, paragraph [0036].
With respect to claim 6, the combined teachings of Nakata and Sugihara teach that the outer layer is formed from a dispersion of particles that contain a polymeric counterion and an extrinsically conductive polymer, wherein the extrinsically conductive polymer is poly(3,4- ethylenedioxythiophene).  See Nakata, paragraphs [0060] and [0061].
With respect to claim 7, the combined teachings of Nakata and Sugihara teach that the outer layer is formed from an intrinsically conductive polymer having repeating units of the following formula: 
    PNG
    media_image2.png
    151
    154
    media_image2.png
    Greyscale
  wherein, R is (CH2)a-O-(CH2)b-L, where L is a bond or HC([CH2]cH); a is from 0 to 10; b is from 1 to 18; c is from 0 to 10; Z is an anion; and X is a cation.  See Nakata, paragraphs [0061]-[0066].
With respect to claim 8, the combined teachings of Nakata and Sugihara teach that at least a portion of the pre- polymerized conductive polymer particles in the outer layer have an average size of from about 1 to about 80 nanometers.  See Nakata, paragraph [0070].
With respect to claim 9, the combined teachings of Nakata and Sugihara teach that the outer layer is generally free of in situ-polymerized conductive polymers.  See Nakata, paragraph [0059] and claim 13.
With respect to claim 10, the combined teachings of Nakata and Sugihara teach that the solid electrolyte contains from 2 to 30 outer layers that are formed from pre-polymerized conductive polymer particles.  See Nakata, paragraph [0059].
With respect to claim 11, the combined teachings of Nakata and Sugihara teach an external polymer coating that overlies the solid electrolyte and contains pre-polymerized conductive polymer particles and a cross-linking agent.  See Nakata, paragraphs [0080]-[0081].
With respect to claim 12, the combined teachings of Nakata and Sugihara teach that at least a portion of the conductive polymer particles in the external polymer coating have an average size of from about 80 to about 500 nanometers.  See Nakata, paragraph [0080].
With respect to claim 13, the combined teachings of Nakata and Sugihara teach that the anode body includes tantalum and the dielectric includes tantalum pentoxide.  See Nakata, paragraph [0027].
With respect to claim 14, the combined teachings of Nakata and Sugihara teach an anode termination that is in electrical connection with the anode body; a cathode termination that is in electrical connection with the solid electrolyte; and a housing that encloses the capacitor element and leaves exposed at least a portion of the anode termination and the cathode termination.  See Nakata, paragraphs [0091] and [0092].
With respect to claim 15, the combined teachings of Nakata and Sugihara teach that the housing is formed from a resinous material that encapsulates the capacitor element.  See Nakata, paragraph [0094].
With respect to claim 16, the combined teachings of Nakata and Sugihara teach that the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere that includes an inert gas.  See Nakata, paragraph [0095].
With respect to claim 17, the combined teachings of Nakata and Sugihara are considered to implicitly teach that the capacitor exhibits a dielectric strength of about 0.5 V/nm or more.  While the combined teachings of Nakata and Sugihara teach do not explicitly disclose this dielectric strength, the combined teachings of Nakata and Sugihara explicitly teach each of the physical structures recited in claim 1, arranged in a similar manner.  As such, the combined teachings of Nakata and Sugihara are considered to implicitly disclose any physical properties associated with the physical structures, including dielectric strength.  See MPEP 2112.01(a).
With respect to claim 19, the combined teachings of Nakata and Sugihara are considered to implicitly teach that the capacitor exhibits a breakdown voltage of about 25 volts or more.  While the combined teachings of Nakata and Sugihara teach do not explicitly disclose this dielectric strength, the combined teachings of Nakata and Sugihara explicitly teach each of the physical structures recited in claim 1, arranged in a similar manner.  As such, the combined teachings of Nakata and Sugihara are considered to implicitly disclose any physical properties associated with the physical structures, including breakdown voltage.  See MPEP 2112.01(a).
With respect to claim 20, the combined teachings of Nakata and Sugihara are considered to implicitly teach that the capacitor exhibits a leakage current of about 3.5 µA or less at a temperature of 23˚C.  While the combined teachings of Nakata and Sugihara teach do not explicitly disclose this dielectric strength, the combined teachings of Nakata and Sugihara explicitly teach each of the physical structures recited in claim 1, arranged in a similar manner.  As such, the combined teachings of Nakata and Sugihara are considered to implicitly disclose any physical properties associated with the physical structures, including leakage current.  See MPEP 2112.01(a).
With respect to claim 22, the combined teachings of Nakata and Sugihara teach a method for forming the capacitor of claim 1, the method comprising polymerizing the 3,4-ethylenedioxythiophene and the alkylated thiophene monomer in the presence of an oxidative catalyst to form the inner layer, thereafter applying a dispersion of conductive polymer particles to form the outer layer.  See Nakata, paragraph [0125] in view of Sugihara, paragraph [0015].
With respect to claim 23, the combined teachings of Nakata and Sugihara teach that the 3,4-ethylenedioxythiophene and the alkylated thiophene monomer and the oxidative catalyst are sequentially applied.  See Nakata, paragraph [0125] in view of Sugihara, paragraph [0015].
With respect to claim 24, the combined teachings of Nakata and Sugihara teach that at least a portion of the conductive polymer particles have an average size of from about 1 to about 80 nanometers.  See Nakata, paragraph [0070].
With respect to claim 25, the combined teachings of Nakata and Sugihara teach a weight ratio of alkylated thiophene monomer to the 3,4-ethylenedioxythiophene is from about 0.1:1 to about 1:0.1.  See Sugihara, paragraph [0016]. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US Pat. App. Pub. No. 2018/0108489) in view of Sugihara et al. (US Pat. App. Pub. No. 2012/0018662), and further, in view of Merker et al. (US Pat. App. Pub. No. 2007/0064376).
With respect to claim 18, the combined teachings of Nakata and Sugihara fail to explicitly teach that the dielectric has a thickness of from about 40 nm to about 100 nm.  However, Nakata teaches that dielectric thickness is a design choice, and is based on the voltage applied to the anodizing solution.  See paragraph [0028].
Merker, on the other hand, teaches  forming dielectric films on a tantalum electrode having a thickness greater than 40 nm.  See paragraphs [0114] and [0122].  Such an arrangement results in appropriate reliability of the capacitor.  See paragraph [0115].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Nakata and Sugihara, as taught by Merker, in order to produce a reliable capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848